Citation Nr: 1010821	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder claimed as depression.  

2.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine status post 
L5-S1 spinal fusion.

3.  Entitlement to a compensable rating for status post 
avulsion fracture of the right ankle.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1986 to 
February 1996 with additional reported active service from 
August 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
March 2009.  

The issues of entitlement to service connection for a painful 
scar on the back, for a painful scar on the buttocks and for 
hip problems have been raised by the Veteran's representative 
at the time of the March 2006 Board hearing, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  

The issues of entitlement to a rating in excess of 40 percent 
for degenerative joint disease of the lumbar spine status 
post L5-S1 spinal fusion, entitlement to a compensable rating 
for status post avulsion fracture of the right ankle, 
entitlement to TDIU and the reopened claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  An August 2000 rating decision denied service connection 
for depression; the Veteran filed a timely notice of 
disagreement but did not perfect his appeal with the 
submission of a timely substantive appeal; the August 2000 
rating decision is final.  

2.  The evidence received subsequent to the August 2000 
rating decision is not duplicative of evidence previously 
submitted and the evidence, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for an acquired psychiatric disorder claimed as 
depression.  


CONCLUSIONS OF LAW

1.  The August 2000 RO decision denying service connection 
for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  The evidence received since the August 2000 RO decision 
denying service connection for depression is new and 
material; accordingly, the claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations pertaining to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, in a March 2007 VCAA letter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
have been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the March 2007 VCAA letter and he 
was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issue on appeal in the same March 2007 
VCAA letter.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was provided with 
notification which somewhat complies with Kent via the March 
2007 VCAA letter.  The letter appears to not be in complete 
compliance with Kent in that with regard to the previous 
basis for the denial of the claim, the RO wrote "Your claim 
was previously denied because issue not relate [sic] to 
military service."  Significantly, however, as set out 
below, the Board is reopening the claim of entitlement to 
service connection for an acquired psychiatric disorder.  Any 
deficiency in the Kent notice is therefore rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal which is adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for chronic 
pain syndrome claimed as depression

In September 1998, the Veteran submitted a claim of 
entitlement, in pertinent part, for chronic pain syndrome 
(depression).  He indicated that the disorder began in July 
1998.  

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In December 1998, the RO denied service connection for 
depression.  In January 1999, the Veteran submitted a notice 
of disagreement with this denial.  In January 2000, the RO 
denied service connection for chronic pain syndrome.  In 
August 2000, service connection was again denied for 
depression.  In August 2000, the RO promulgated a statement 
of the case for the issue of entitlement to service 
connection for chronic pain syndrome.  Significantly, no 
further communication was received from the Veteran or his 
representative until April 2002 and this statement did not 
reference the mental disorder claim.  A timely substantive 
appeal was not received to perfect the Veteran's appeal of 
the denial of service connection for chronic pain syndrome 
claimed as depression.  The December 1998, January 2000 and 
August 2000 rating decisions are final  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In September 2005, a statement was received wherein it was 
reported that the Veteran suffered from depression as a 
result of the constant pain he experienced.  The RO has 
construed this letter as an attempt to reopen the claim of 
entitlement to service connection for chronic pain syndrome 
claimed as depression.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 
Vet. App. 22 (1998).

The definition of what constitutes "new and material 
evidence" is set forth in 38 C.F.R. § 3.156(a).  This 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
Furthermore, for purposes of the "new and material" evidence 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The evidence of record at the time of the August 2000 rating 
decision which denied service connection for depression as 
secondary to the service-connected low back disability 
consists of the service treatment records, private and VA 
medical records, and reports of VA examinations.  The RO 
denied the claim based on a finding that the preponderance of 
the medical evidence did not show that depression was linked 
to the service-connected degenerative joint disease of the 
lumbar spine, status post L5-S1 fusion.  The claim was also 
denied on a direct basis.  The RO noted that the service 
treatment records were silent as to complaints of, diagnosis 
of or treatment for psychiatric problems.  It was further 
noted that the report of a July 2000 VA examination linked 
depression to medical conditions to include the service-
connected back disability and leg problems.  The RO found, 
however, that the probative value of the opinion included in 
the July 2007 VA examination report was outweighed by 
hospitalization and clinical records dated in 1998 and 2000 
which showed that the precipitating factors for the onset of 
the mental disorder involved personal problems to include 
loss of family members and friends, a divorce and alcohol 
abuse.  

The evidence added to the record subsequent to the August 
2000 rating decision which denied service connection for 
depression consists of VA clinical records, reports of VA 
examinations and written statements and testimony from the 
Veteran.  Significant to this analysis are two pieces of 
evidence which the Board finds meet the definition of new and 
material evidence.  A report of a January 2006 VA examination 
includes a pertinent diagnosis of chronic low back pain 
syndrome.  It is not apparent to the Board if this diagnosis 
represents physical pathology or is a mental disorder.  The 
Board notes that diagnoses of chronic anxiety and depression 
were made at the same time which leads the Board to believe 
that the chronic low back pain syndrome probably represents 
physical pathology but, again, it is not clear to the Board.  
When read in the light most favorable to the Veteran, this 
evidence demonstrates that the Veteran has chronic pain 
syndrome of the back which might be a mental disorder.  The 
other piece of evidence which the Board finds meets the 
definition of new and material is a January 2006 statement 
from a VA social worker.  The author noted that she was the 
Veteran's case manager and had the opportunity to witness the 
symptomatology demonstrated by the Veteran.  The author wrote 
that the Veteran had been bothered by pain in the back and 
legs.  She further wrote that the Veteran's medical condition 
greatly contributed to his depression and mental health 
status.  She opined that there was a direct relationship 
between the Veteran's pain level and the trauma of his injury 
with his mood and stress level.  The Board finds this 
statement, when read in the context of reopening claims, is 
to be accorded some probative value regarding an etiologic 
link between back and leg problems and depression.  The Board 
is hesitant to place more than minimal probative value on the 
statement as the author's medical training is unknown other 
than being a social worker.  However, with regard to 
reopening claims, minimal probative value is sufficient.  

The Board finds the report of the January 2006 VA examination 
and the January 2006 statement from the VA social worker meet 
the definition for new and material evidence.  The evidence 
is not duplicative of evidence previously submitted and the 
evidence, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  As new and material evidence has 
been received, the claim of entitlement to service connection 
for an acquired psychiatric disorder claimed as depression 
has been reopened.  The Board finds that, prior to de novo 
adjudication of the claim, additional evidentiary development 
is required.  That development is addressed in the remand 
portion of this decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder claimed as depression has been reopened.  The appeal 
is granted to that extent only.  




REMAND

The Veteran has claimed entitlement to increased ratings for 
his service-connected right ankle and lumbar spine 
disabilities.  The last time the disabilities were evaluated 
by VA for compensation and pension purposes was in January 
2006.  

At the time of the January 2006 VA examination, the examiner 
noted that the Veteran did not have any complaints regarding 
his left ankle.  No opinion was provided regarding whether 
the service-connected ankle was productive of any limitation 
of motion.  The Veteran testified before the undersigned in 
March 2009 that he experiences pain and instability in the 
ankle as well as limitation of motion.  The Board interprets 
these statements as an indication that the service-connected 
right ankle disability has increased in severity.  In light 
of this fact and the fact that the prior VA examination did 
not include adequate information regarding the range of 
motion of the ankle to rate the claim, a remand is required 
for a new examination.  

With regard to his low back claim, it was noted on the report 
of the January 2006 VA examination that the Veteran was able 
to forward flex to 60 degrees.  His representative reported 
at the time of the March 2009 hearing that doctors said the 
range of motion for forward flexion was 10 degrees.  
Furthermore, the Veteran testified that he had been receiving 
injections in his back for the preceding four years.  Due to 
the length of time which has passed since the last VA 
examination and due to the Veteran's reports of increased 
symptomatology, the Board finds another VA examination of the 
Veteran's low back disability is required in order to 
accurately rate this claim.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  See VAOPGCPREC 11-95 (1995).

At the time of the March 2009 hearing, the Veteran's 
representative raised a claim of entitlement to TDIU.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
appellant's representative raised a claim for TDIU; 
therefore, the issue is raised by the record.  As such, the 
issue is properly before the Board.  A review of the record 
shows that further development is needed to properly 
adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

While the appellant has been afforded VA examinations, an 
opinion as to his unemployability and the effect of his 
service-connected disabilities on his employability was not 
rendered.  Moreover, the Board notes that the appellant has 
multiple additional disabilities which are not service 
connected.  In adjudicating a claim for TDIU, VA may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the 
record by obtaining an examination, which includes an opinion 
as to what, if any, effect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  

The Veteran has not been provided with any VCAA notice 
regarding the TDIU claim.  The Board finds the Veteran should 
be provided with VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for 
the TDIU claim which complies with the 
requirements of the VCAA.  

2.  Obtain the names and addresses of all 
medical care providers who have treated 
the Veteran for any of his service-
connected disabilities or for an acquired 
psychiatric disorder.  After securing any 
necessary releases, obtain those records 
not on file.  Regardless of the Veteran's 
response, obtain all outstanding VA 
medical records to the extent possible.  
The Board is particularly interested in 
obtaining all the records from the 
Bedford VA Medical Center to include any 
hospitalization records from 2002 to 
2004.  

3.  After the above development has been 
completed to the extent possible, 
schedule the Veteran for a VA mental 
disorders examination by an appropriately 
qualified health care professional to 
determine the nature, extent and etiology 
of any acquired psychiatric disorder 
found on examination.  The entire claims 
file must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  For each psychiatric 
disability diagnosed, the examiner should 
provide an opinion, based upon review of 
the all of the Veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater degree of probability) 
that such disability was manifested 
during or otherwise caused by the 
Veteran's active duty service or is 
secondary to a service-connected 
disability.  The examiner must explain 
the medical rationale for any conclusions 
and discuss relevant service treatment 
records, service personnel records, and 
post-service medical records as well as 
any other relevant evidence of record 
including the lay statements.

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of service 
connection, less likely weighs against 
the claim.  

4.  Schedule the Veteran for a VA 
examination in order to evaluate the 
current severity of the service-connected 
lumbar spine and right ankle 
disabilities.  The entire claims file 
must be made available to the examiner 
designated to examine the veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should conduct range of 
motion testing of the lumbar spine and 
right ankle.  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine and/or right ankle.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

With regard to the right ankle 
disability, the examiner should provide 
an opinion as to whether the service-
connected disability is productive of no 
limitation, mild limitation, moderate 
limitation or marked limitation of motion 
of the right ankle.  

With regard to the lumbar spine 
disability, the examiner should render 
findings as to the existence and 
frequency of any incapacitating episodes 
due to intervertebral disc syndrome 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician), specifically, whether 
over the last 12-month period, the 
Veteran's incapacitating episodes had a 
total duration of (a) at least two weeks 
but less than four weeks; (b) at least 
four weeks but less than six weeks; or 
(c) at least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

5.  Schedule the Veteran for a VA 
examination for the purpose of 
determining the impact that his service-
connected disabilities have on his 
ability to maintain substantially gainful 
employment.  The claims file, to include 
a copy of this remand, must be made 
available to the examiner in connection 
with the evaluation.  Following the 
history and clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is requested to render an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's service-connected 
degenerative joint disease of the lumbar 
spine status post L5-S1 spinal fusion 
and/or status post avulsion fracture of 
the right ankle render him incapable of 
obtaining and maintaining substantially 
(more than marginal) gainful employment 
consistent with his education and 
employment background?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.

6.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal.  If 
any benefit requested on appeal is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


